Citation Nr: 0306866	
Decision Date: 04/09/03    Archive Date: 04/14/03

DOCKET NO.  96-19 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1961 to 
June 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 1995 RO rating decision that 
denied claims of service connection for PTSD, hypertension, 
and gout.

As for the veteran's claims of service connection for 
hypertension and gout, the veteran, in a November 1999 
statement to the Board, reported that he did not wish to 
appeal the January 1995 denial of these claims.  Accordingly, 
no further action on these issues will be taken.  See 68 Fed. 
Reg. 13235-36 (to be codified at 38 C.F.R. § 20.204).  
Therefore, the only issue remaining on appeal is entitlement 
to service connection for PTSD.

This case was previously before the Board in November 1999.  
The Board reopened the veteran's claim of entitlement to 
service connection for PTSD, and remanded the issue of 
entitlement to service connection for PTSD to the RO for 
further development.  


FINDING OF FACT

The veteran likely has PTSD that is attributable to stressful 
experiences he had while serving in Vietnam.


CONCLUSION OF LAW

The veteran has PTSD that is the result of disease or injury 
incurred during active military service. 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he has PTSD that is attributable to 
stressful events he experienced while serving in the Republic 
of Vietnam.  In particular, the veteran claims that 
terrorists had bombed his Saigon quarters in December 1965.  
He also reported that while attached to a river patrol boat 
unit based at Nha Be in mid-1966, he was engaged in combat 
while serving served aboard a river patrol boat (PBR) in the 
Mekong Delta that participated in Operation Game Warden.  The 
veteran also contends that when he was reassigned to Saigon, 
he was involved in a motor vehicle accident with a moped 
during a time of anti-government rioting.  

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. § § 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2002).  Service connection may be 
granted for a disease first diagnosed after service when all 
of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  38 C.F.R. § 3.304(f) (2002). The provisions of 38 
C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the American Psychiatric Association:  
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (1994) (DSM IV).  38 C.F.R. § 3.304(f).  Where it is 
determined that the veteran was engaged in combat with the 
enemy and the claimed stressor is related to such combat, the 
veteran's lay testimony regarding the claimed stressor is 
accepted as conclusive as to its actual existence, absent 
clear and convincing evidence to the contrary.  38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(f).  Where, however, 
VA determines that the veteran did not engage in combat with 
the enemy, or that the veteran did engage in combat with the 
enemy but the claimed stressor is not related to such combat, 
the veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence that corroborates the 
veteran's testimony as to the occurrence of the claimed 
stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), 
(f) (2002); Cohen (Douglas) v. Brown, 10 Vet. App. 128 
(1997).  A medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Cohen v. Brown, 
10 Vet. App. 128, 142 (1997).  

In the veteran's case, the veteran's service medical records 
show that in a July 1961 medical history report, the veteran 
stated that he had taken medication for his nerves a few 
years earlier.  The examiner noted that this was not 
significant.  In examination reports dated in July 1961, June 
1965, and June 1967, the veteran's psychiatric condition was 
normal.  

A review of the veteran's DD Form 214 and personnel records 
indicate that he served in the Navy, that his military 
occupation was as a court reporter, that he had one year and 
ten months of foreign and/or sea service, and that, while 
stationed in the Republic of Vietnam, he was attached to 
Headquarters Support Activity, Saigon, from approximately 
November 1965 to June 1966.  His awards and decorations 
included the National Defense Service Medal, the Vietnam 
Service Medal, and the Vietnam Campaign Medal.  The veteran's 
personnel records indicate that he was located in Saigon on 
December 3, 1965, as he was later punished for brandishing a 
switchblade knife outside a Saigon bar on that date.  

VA medical records indicate that in July 1991, the veteran 
complained of depression due to the recent loss of his son 
and because he was unemployed.  The veteran was diagnosed 
with depression.  The examiner noted that PTSD needed to be 
ruled out.

In a September 1991 VA counseling intake assessment, the 
examiner noted that the veteran had experienced traumatic 
events in service in that a few of his buddies were killed 
and that his quarters were blown up.  The examiner's 
assessment of the veteran's military history was that the 
veteran was more traumatized than he was disclosing.  The 
examiner noted that PTSD needed to be ruled out.  

Of record is a January 1993 VA social survey.  The veteran 
reported that he had served in Vietnam.  He indicated that 
although he was identified as a clerk typist, he stated that 
he was assigned additional tasks.  The veteran reported that 
he was put in situations where he had to kill to save his own 
life.  He also reported that he was assigned to a PBR, and 
that he had not been trained for this responsibility.  The 
veteran reported that his boat was shot at and that he had 
witnessed a boat blown up.  A couple of his friends were 
presumably killed, but no bodies were found.  The veteran 
also reported that his quarters were attacked and bombed by 
terrorists.  The social worker indicted that the veteran's 
symptoms included survivor guilt, depression, isolation, 
distrustfulness, a rejection of authority, flashbacks, and 
sleep disturbance.  

The veteran was afforded a VA examination in January 1993.  
The veteran reported that while his actual job training had 
been as a clerk typist, he had worked on a PBR and was 
engaged in offensive combat.  While in Vietnam, he was an 
eyewitness to a number of heinous and atrocious war acts, 
including the destruction and explosion of civilian personnel 
via bombing raids.  The examiner noted that the veteran had 
suffered from signs and symptoms compatible with the DSM-III-
R criteria for PTSD, including anxiety, depression, and 
recurrent recollections, since his return from Vietnam.  He 
was diagnosed with mild to moderate chronic PTSD.  

In a March 1993 statement, the veteran reported that he was 
attached to the Headquarters of the Chief, Naval Advisory 
Group, U.S. Military Assistance Command, Vietnam.  He 
reported that in December 1965, the Viet Cong and terrorists 
bombed the quarters where he was staying in Saigon.  He 
indicated that he was not injured in the accident, but was 
shaken up pretty badly.  He also reported that in mid-1966, 
he was verbally ordered to report to the PBR base at Nha Be 
to replace personnel in Operation Game Warden.  He could not 
recollect the name or rank of the person who sent him to Nha 
Be and stated that no written orders were made.  He was on 
patrol duties in the Delta, and had witnessed another patrol 
craft being blown up.  His boat came under fire, and he 
returned fire.  He also reported that he was involved in an 
automobile accident during anti-government riots in Saigon in 
1966.  He stated that although he reported the accident to 
Naval Advisory Headquarters, a written report of the accident 
was never made.

Also of record is an April 1993 psychiatric evaluation report 
prepared by J.H.W., Ph.D.  The veteran reported that although 
his assigned job during service was as a clerk/typist, he 
actually ended up on a river patrol boat in which he was 
engaged in recurring contacts with the enemy.  Dr. W. found 
that the veteran had major depression and PTSD.  

Also of record is an October 1993 decision from the Social 
Security Administration that awarded the veteran Supplemental 
Security Income on the basis that the veteran had not engaged 
in substantial gainful activity since October 1991.  It was 
noted that the veteran had engaged in offensive combat while 
serving in Vietnam, and that the medical evidence had 
established that the veteran had severe major depression and 
PTSD.

Of record is a February 1994 letter from the U.S. Army and 
Joint Services Environmental Support Group (ESG).  The 
Director of the ESG reported that the ESG was unable to 
verify the veteran's stressors.  The ESG was able to verify 
that the veteran's command, NAVSUPPACT, Saigon, was involved 
in Operation Game Warden, a U.S. Navy River Patrol Force 
which policed the Mekong Delta.  

Of record is a February 2001 letter from the U.S. Armed 
Services Center for Research of Unit Records.  The Director 
for the Center for Unit Records Research reported that a 
Battlefield Report, A Summary of Lessons Learned submitted by 
the U.S. Army Vietnam, showed that the Viet Cong had set off 
a huge explosion on December 4, 1965 near the Metropole 
Enlisted Quarters in Saigon, killing eight personnel and 
wounding another 137.  The Director also reported that a 
Command Report for Quarterly Period Ending December 31, 1965 
submitted by the Saigon Logistics Area, documented that the 
Alexandria Bachelor Enlisted Quarters (BEQ), located across 
the street from the Metropole BEQ was severely damaged on 
December 4, 1965 as a result of a 250-pound bomb detonated by 
Viet Cong terrorists.  The Director also reported that a 
Summary of the U.S. Air Force Casualties Due to Hostile 
Action in Southeast Asia submitted by the Air Force Manpower 
and Personnel Center showed that 26 Air Force members were 
injured on December 4, 1965 when a terrorist bomb was 
detonated in the street adjacent to their hotel in Saigon.  
On the same day, a Technical Sergeant was injured when a 
terrorist bomb was detonated adjacent to the Metropole Hotel 
in Saigon.

Pursuant to the Board's remand, the veteran was afforded VA 
examinations in December 2002.  In early December 2002, the 
veteran reported that he had experienced several stressors 
while he was stationed in Vietnam.  He reported there was a 
terrorist bombing while he was there, and that while he was 
not injured, many other men were injured or killed.  He 
reported that he was then sent to substitute for a person on 
a patrol boat.  He reported that he was shot at and in danger 
all of the time.  He felt that he was not properly trained to 
perform many of the activities he was told to perform while 
in Vietnam.  The examiner reported that the veteran's current 
symptoms included depression and sleep disturbance. 

At an examination later that same month, the veteran reported 
that he was in combat in Vietnam.  He saw both American and 
Vietnamese soldiers killed, and also witnessed other 
atrocities.  The examiner found that the veteran had chronic 
and severe PTSD.  He found that the veteran's PTSD was 
service connected and noted that his symptoms were directly 
related to his Vietnam combat experiences.  The examiner 
particularly noted that the veteran seemed to have 
significant symptoms related to his combat situations when he 
was on gunboat patrol and when he had witnessed atrocities.  
The examiner noted that the veteran presented a full range of 
severe PTSD symptoms, including nightmares, intrusive 
recollections, anxiety episodes, flashbacks, social anxiety, 
and a lack of social mobility.

After reviewing the evidence of record, the Board finds that 
the veteran has PTSD that is likely related to service.  
Initially, the Board finds that inasmuch as there is no 
entrance medical examination of record that specifically 
notes a preexisting psychiatric condition, the presumption 
that the veteran was sound when he entered service attaches.  
See 38 C.F.R. § 3.306(b) (2002).  This presumption has not 
been rebutted.  In this regard, no examiner has indicated 
that the veteran clearly had a psychiatric condition prior to 
service.  Although the veteran disclosed in his July 1961 
medical history questionnaire that he had received medication 
for his nerves prior to his period of active duty, it appears 
that this statement was noted by the examiner on the basis of 
and with regards to the veteran's own self-reported history.  
See Reonal v. Brown, 5 Vet. App. 458, 460 (1993) (a medical 
diagnosis is only as credible as the history on which it is 
based); see also Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
(a diagnosis "can be no better than the facts alleged by the 
appellant").  Incidentally, the Board points out that the 
July 1961 physician noted that this was not significant.  
Therefore, the Board concludes that the only evidence 
indicating that the veteran had a nervous condition prior to 
his period of service are his own statements.  In this 
regard, it should be pointed out that, while the veteran is 
competent to provide information regarding the symptoms he 
experienced, there is no indication that he is competent to 
comment upon diagnosis or the time of onset of his 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  Therefore, as the medical evidence of record does 
not amount to clear and unmistakable evidence sufficient to 
rebut the presumption of soundness, it is presumed that the 
veteran was sound when he entered service. Id.

Next, the evidence clearly shows, as evidenced by the 
multiple VA examinations and private treatment records, that 
the veteran's current psychiatric disability meets the 
diagnostic criteria for PTSD.  Additionally, the veteran has 
claimed that he experienced several stressful events in 
service.  At this point, it should be pointed out that 
corroboration of every detail, such as the veteran's own 
personal involvement in a specific stressful experience, is 
not necessary.  Suozzi v. Brown, 10 Vet. App. 307 (1997); 
Pentecost v. Principi, 16 Vet. App. 124 (2002).  While the 
veteran's personal experiences on the PBR were not 
corroborated or confirmed, the ESG was able to confirm that 
the veteran's command was involved in Operation Game Warden 
in 1966.  The Board also notes that although that the 
veteran's own personal involvement in the bombing of his 
quarters was not confirmed, his account is sufficiently 
corroborated by the February 2001 findings of the USASCRUR, 
as well as by his personnel records which confirm that he was 
in Saigon around December 4, 1965.  (Incidentally, the Board 
notes that there is no corroboration of the veteran's motor 
vehicle accident with a moped.)  

Additionally, the claims file contains competent medical 
evidence that indicates that the veteran's current PTSD is 
related to the stressful events he experienced in Vietnam.  
Dr. W. had noted that the veteran reported that he had 
engaged in combat, and reported that the veteran had PTSD.  
The January 1993 VA examiner noted that the veteran had 
experienced several heinous atrocities of war during his 
period of service, and diagnosed the veteran with PTSD.  Both 
December 2002 VA examiners noted that the veteran had witness 
atrocious acts, and one VA examiner specifically noted the 
bombing of the Saigon quarters and the veteran's combat 
experiences on the PBR.  One VA examiner specifically opined 
that the veteran's PTSD was related to service.  Therefore, 
the Board finds that implicit in all of these findings is a 
recognition that the veteran's stressful in-service 
experiences, presumably the December 1965 bombing and the 
veteran's experiences on the PBR, resulted in his development 
of PTSD.  The sufficiency of the stressor events and the 
diagnosis are medical determinations that the Board must rely 
on medical practitioners to make.  Although the examiners 
were not able to review evidence that indisputably confirmed 
the veteran's in-service stressors, such inaccuracies do not 
undermine the examiners' conclusion in this case, especially 
because there is no competent opinion evidence to contradict 
the opinion of Dr. W. or the January 1993 and December 2003 
VA examination reports.  Therefore, the evidence taken as a 
whole tends toward the conclusion that the veteran's 
currently diagnosed PTSD is related to military service.  The 
veteran's claim of service connection for PTSD is therefore 
granted.  38 C.F.R. § 3.303.




	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for PTSD is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

